                Case 20-41151-drd11                          Doc 3       Filed 06/19/20 Entered 06/19/20 14:49:25                                        Desc Main
                                                                        Document      Page 1 of 2

 Fill in this information to identify the case:
 Debtor name KM-T.E.H. Realty 10, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF MISSOURI                                                                             Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A.S.C.H. Ltd                                                    Money Loaned                                                                                         $1,000,000.00
 M.b 777
 Raanana Israel
 Answer Kansas City                                                                                                                                                           $335.49
 Ltd.
 8725 Rosehill Road
 Suite 117
 Lenexa, KS 66215
 Baker Distributing                                              HVAC bill                                                                                                  $1,601.02
 Co., LLC
 c/o Amato &
 Keating, P.C.
 107 N. Commerce
 Way
 Suite 100
 Bethlehem, PA
 18017
 Calvin S. Lawn                                                  Lawn care bill                                                                                               $250.00
 Service
 9416 Oakland Ave.
 Kansas City, MO
 64138
 Excel Carpet Works                                              Repairs                                                                                                    $1,810.00
 6388 SE Downing
 Road
 Holt, MO 64048
 HD Supply                                                       Repairs                                                                                                      $323.28
 P.O. Box 509058
 San Diego, CA
 92150-9058
 JT Pest                                                         Pest Control Bill                                                                                            $291.30
 Management, LLC
 8617 E. 57th Street
 Kansas City, MO
 64129
 MMA of KC                                                                                                                                                                      $55.00
 P.O. Box 176285
 Denver, CO 80217

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-41151-drd11                          Doc 3       Filed 06/19/20 Entered 06/19/20 14:49:25                                        Desc Main
                                                                        Document      Page 2 of 2


 Debtor    KM-T.E.H. Realty 10, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sherwin Williams                                                Repairs                                                                                                    $2,532.13
 915 Murray Drive
 Suite 338
 Lexington, KY 40505
 Southtown Glass                                                 Repairs                                                                                                      $509.46
 Company
 11219 Hickman MIlls
 Drive
 Kansas City, MO
 64134
 The Lock Doctor                                                 Repairs                                                                                                        $12.39
 310 NE 291 Highway
 Lees Summit, MO
 64086
 Time Warner                                                     Cable Bill                                                                                                 $1,061.02
 Cable/Spectrum
 Business
 5151 Osage Beach
 Parkway
 Suite B
 Osage Beach, MO
 65065
 Trigild, Inc.                                                   Court Appointed                                                                                                  $0.00
 9339 Genesee Ave.,                                              Receiver for
 #130                                                            Debtor's Real
 San Diego, CA                                                   Property
 92121
 Verticomm                                                       IT services                                                                                                  $145.97
 9120 Nieman Road
 Overland Park, KS
 66214
 Wel-Don Plumbing                                                Plumbing Bill                                                                                                  $90.00
 & Drain Service
 6324 Overton
 Avenue
 Kansas City, MO
 64133
 Wilmar/Home Depot                                                                                                                                                              $95.20
 Pro-St. Louis Pro
 623 Lambert Pointe
 Drive, Building B
 Hazelwood, MO
 63042
 Yardi Systems                                                                                                                                                              $1,120.44
 430 S. Fairview Ave.
 Goleta, CA 93117




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
